DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 04/13/22.  Regarding the amendment, claim 3 is canceled, claims 13-17 are withdrawn from consideration, claims 1-2, 4-12 are present for examination.
Priority
On 04/21/22, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald P. Bender, Reg. No. 60423  on 06/13/22.
The application has been amended as follows: 
Claims 13-17 have been deleted.
Claim 1 line 2, “comprising the steps of” has been changed to -- comprising steps of--.
Claim 1 line 16, “filling the wound laminated core” has been changed to --filling the laminated core--.
Allowable Subject Matter
Claims 1-2, 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a method for manufacturing a rotor for an electric machine with a contactless power transmission system, as recited in claim 1, comprising steps of: 
providing an end winding cover (31); 
providing a rotor (17); 
providing a laminated core (29), the laminated core (29) being part of the rotor (17); 
providing a secondary unit (SEC), the secondary unit (SEC) being part of the power transmission system (21); 
providing a cavity delimited by the laminated core (29); and 
providing a filling compound (32’); 
arranging the end winding cover (31) on an end face (17’) of the laminated core (29) of the rotor (17); 
integrating the secondary unit (SEC) of the power transmission system (21) in the end winding cover (31) such that after the end winding cover (31) has been arranged on the end face (17’) of the laminated core (29) of the rotor (17), the secondary unit (SEC) is held on the rotor (17) indirectly via the end winding cover (31); 
filling the laminated core (29) and the cavity delimited by the laminated core (29) and the end winding cover (31) with the filling compound (32’) such that the end winding cover (31) is held on the laminated core (29) by curing the filling compound(32’).

    PNG
    media_image1.png
    759
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    556
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834